

114 HR 6217 IH: Police Protection Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6217IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require States and units of local government to have in place laws requiring law enforcement
			 officers to submit reports when an individual is injured or killed by such
			 a law enforcement officer in the course of the officer’s employment as a
			 condition on receiving certain grant funding, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Protection Act of 2016. 2.Requiring reports by law enforcement officers in the event of an injury or fatality (a)In generalBeginning in the first fiscal year which begins after the date that is one year after the date of the enactment of this Act, the Attorney General shall reduce by 10 percent the amount that a State or unit of local government would otherwise receive under a grant program described in subsection (b), in the case of a State or unit of local government which does not have in place a law requiring the submission of reports by State and local law enforcement officers which is substantially similar to the reporting requirement under section 3.
 (b)Grant programs describedThe grant programs described in this subsection are the following: (1)The Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).
 (2)The COPS ON THE BEAT grant program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.).
 (3)The excess property program of the Department of Defense under section 2576a of title 10, United States Code.
 (c)ReallocationAmounts not allocated under a program described in subsection (b) to a State or unit of local government for failure to be in compliance with this section shall be reallocated under that program to States and units of local government that are in compliance with this section.
			3.Reporting requirement for Federal law enforcement officers
 (a)RequirementIn the case that an individual is injured or killed by a Federal law enforcement officer while in the custody or control of the officer, or otherwise in the course of the law enforcement officer’s employment—
 (1)not later than 24 hours after such injury or fatality occurs, such law enforcement officer shall submit to the Attorney General a report which describes, in detail, the facts and circumstances surrounding such injury or fatality; and
 (2)any Federal law enforcement officer who is present at the time of the injury or fatality, or is involved during the 12-hour period following the injury or fatality in the transportation or care of the individual, or any administrative procedures relating to the individual, shall, not later than 24 hours after the conclusion of such involvement, shall submit to the Attorney General a report which describes, in detail, the facts and circumstances surrounding such involvement.
 (b)PenaltyA Federal law enforcement officer who is required to submit a report under subsection (a) and knowingly—
 (1)fails to submit such a report; or (2)submits such a report which contains false or misleading information,
				shall be fined under title 18, United States Code, and imprisoned for not less than 3 years, and
			 not more than 5 years.